731 N.W.2d 742 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Detrick Antione WILLIAMS, Defendant-Appellant.
Docket No. 133118. COA No. 272888.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the January 11, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.